Title: 1782. Oct. 2.
From: Adams, John
To: 


       Walked Yesterday to the House in the Woods in the rain. To day will dine with me Comte Sarseneld, Mr. Vischer and Mr. Gyselaer.— Received Yesterday a Volume of the Journals of Congress with some News papers by the Post from L’orient which cost me 37 Guilders.— The Comte, Mr. Vischer and Mr. Gyselaer, dined here. The Comte Sarseneld began as usual when We were alone to give me a Lesson of Etiquette. This is a Trait in his Character. No Man more attentive to the Rules of Ceremony, and Formality. No Man more precise. He says, that when I make an Entertainment, I should have placed the Ambassador of France, at my right Hand, and the Minister of Spain at my left, and have arranged the other Principal Personages. And when I rose from Table I should have said Messieurs, voudriez vous &c. or Monsieur Le Due voudriez vous &c—All this every one sees is a la Francaise. But it is very little regarded here. And it was because it is generally neglected here that I neglected it. But the Comte in every Affair of Dress, Billets, Rank &c. has from my first Acquaintance with him, ever discovered such a minute Attention to little Circumstances. How is it possible to reconcile these trifling Contemplations of a Master of Ceremonies, with the vast Knowledge of Arts, Sciences, History, Government &c. possessed by this Nobleman. An habit of living in the World, however, is necessary—a facility of living with Men. L’Habitude de vivre avec des hommes.
       It is the Fashion among the Dutch, to arrange all the Company, by putting a Card with the Name of each Gentleman and Lady, upon the Napkin in the Plate. This I never saw practiced in France. Indeed, they Attend but to one Person in France. The Feast is made in honour of one Person. That is the Ton.
       Mr. V. being told by the Comte that he and I were to dine tomorrow with General Vanderdussen, appeared surprized and said that the General, altho he had dined with me and rode with me, on horseback, would not have dared to have invited me, if he had not met me at Mr. Boreels.
       I saw the other day Joachimi Hoppii Hopperi Commentatio Succincta, ad Institutiones Justinianas, at Mr. Luzacs.
       Mr. Gyselaer informed me that the Committee, for examining the Administration of the Marine, were tomorrow to announce their Authority to the Prince. I told him he must make an harrangue, in order to give Dignity and Solemnity to his Commission. He said it was a delicate Thing to make a Speech upon the Occasion. This I agreed.
       
       I gave the Gentlemen an Account of the Practice of the Provincial Congress of Massachusetts when they first formed their Army. Dr. Warren, their President, made an Harrangue in the form of a Charge, in the Presence of the Assembly, to every Officer, upon the Delivery of his Commission, and that he never failed to make the Officer as well as all the Assembly shudder, upon those Occasions. C.S. appeared struck and affected with this Anecdote. I dare say he has it in his Journal.
       C.S. told me the News of the Destruction of the Spanish floating Batteries, by the English red hot Bullets. He seemed much affected. Said all Europe would laugh at them and that they deserved it, for attempting a Thing so evidently impossible.—No Governments says he but Monarchies are subject to this kind of Misfortunes from Absurdity. In France a Madame Pompadour or de Barry may ruin a Kingdom. In Spain an absurd Priest, the Father Confessor of a superstitious King, may so far gain his Confidence, by working upon his conscience and superstitious Fears as to lead him into such foolish Councils.—How much Mischief says I, has Spain done in this just Cause.
      